Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Members Ministry Partners Investment Company, LLC Brea, California In connection with the foregoing Annual Report on Form 10-K to be filed with the Washington, D.C. Office of the U.S. Securities and Exchange Commission, we hereby consent to the inclusion of our report dated March 23, 2009 related to the audit of the consolidatedfinancial statements of Ministry Partners Investment Company, LLC and subsidiary, as of and for the years ended December 31, 2008 and 2007. /s/
